NAPPEN, J.
Epitomized Opinion
Appeal from District Court for Southern District of Ohio of an action to reform a contract. Coal Co. owned a mine in Ky. and also had a contract for the output of the Gem Coal Co., at $3 per ton. Coal Co. contracted to sell to Addy Co. its entire output of coal at $2.75 per ton, providing that if there was any change in the government price, the contract would be automatically cancelled and a new contract, in accordance with the new government regula*796tions, should be entered into. Simultaneously, the president of the Coal Co. and the vice president of the Addy Co. entered into an agreement whereby the president of the Coal Co. was to receive 7% cents for each ton of coal shipped to the Addy Co. Including this agreement, the total price received by the Coal Co. was in excess of the amount allowed by the government. Later, however, the government increased the amount per ton and the Coal Co. demanded that a new contract be made in accordance with the new regulations. This demand was denied and the Coal Co. brought this action to reform the contract. In affirming the judgment of the District Court in dismissing the bill, the Circuit Court of Appeals held:
Attorneys — A. C. Roudebush, for Coal Co.; C. S. Cramer (N. B. Cramer, J. R. Samuels, on brief), for Matthew Addy Co.
1. The two contracts must be considered together, and as by them the Coal Co. was to receive more than the amount allowed by the government, they were illegal'contracts, and a court of equity will not lend its aid to enforcement of an illegal contract. 212 U. S. 27.
2. The District Court held that the evidence was overwhelmingly against the Coal Co.’s contention. We must accept that conclusion unless the evidence decidedly preponderates against it. 209 Fed. 325. The decree below was right and should be affirmed.